Conviction for receiving and concealing stolen property; punishment, two years in the penitentiary.
This appellant was charged with frauduently receiving and concealing five controller blow out coils of the value of $9.00 each; five controller blow out coils of the value of $6.00 each, and ten controller cylinder drums of the value of $10.00 each, which *Page 588 
had been stolen by some person whose name was unknown to the grand jury. The facts showed that 22 street cars had been retired from service and put in the street car company's yard in Wichita Falls, Texas. The control boxes had been removed from same. Only a part of the property thus taken was recovered, and as far as we understand this record, appellant is charged with receiving and concealing the part which was so recovered.
If we understand the record, these control boxes contained, among other contents, controller blow out coils and drums. The coils were of two types, the replacement value of one type being $6.00 each, and the other $9.00 each. The replacement value of the drums was $10.00 each. Without undertaking to account for the others, or to charge appellant with the theft of same, or the receiving and concealment of same, the State introduced proof that appellant was found in possession of five of each type of coils and ten of the drums of the aggregate replacement value of $175.00. It was in testimony that this amounted to about one-fourth of the equipment stolen. At this point we state that it was in testimony that the grand jury tried to find out from whom appellant had received said property, but without success. It was further shown in testimony that the coils and drums found in appellant's possession at a junk shop in Wichita Falls were repossessed by employes of the street car company and returned to its possession.
Ten bills of exception are in the record. Bills 1, 2 and 3 present objections to the testimony of State witness Bogue as to the value of the alleged stolen property. Bill No. 1 is defective in that nothing therein stated as appellant's grounds of objection, is in anywise certified to be true in fact, and it is apparent that the witness was but undertaking to narrate certain steps used by him in arriving at the cash market value or replacement value of the property in question. This same is true of appellant's second bill of exceptions in which as part of his reason for attributing certain cash market values or replacement values to indicated parts, the witness first stated the list price of said articles, and was interrupted by an objection, after he had made the answer. We note that no objection was made to the question, and that after the answer was given no request was made that same be withdrawn or stricken from the record, which would have been the proper procedure if the answer be deemed not responsive.
Bill No. 3 contains some three pages of questions and answers, certified by the court as necessary to be set out in this *Page 589 
form in order to make clear the objections. After the witness, whose testimony was objected to, had referred to what he called a list price, appellant objected and the question was not answered, but another question in different form was asked. No objection was then made until after said witness stated that the cash market replacement value of five of the blow out coils recovered was $9.00 each. At this juncture appellant moved to strike out the testimony as to such replacement values because based on hearsay, secured from a catalogue not proven to be authentic and that a correct price is therein, and because the catalogue was the best evidence. The court refused the motion. In Brown v. State, 162 S.W. 339, quoting from Wharton on Crim. Ev., appears the statement that where value is in issue, hearsay is primary and indeed the best evidence, and in proving value it is always admissible to resort to hearsay. It was shown by testimony in the record that there was no market for such property as formed the subject of the theft under investigation, in Wichita Falls, Texas, hence it was proper to prove its replacement value. Martinez v. State, 16 Texas App., 122, the holding in which is approved in Clark v. State, 23 Texas App., 613; Keipp v. State, 51 Tex.Crim. Rep.; Close v. State, 55 Tex.Crim. Rep., and Roberts v. State, 61 Tex.Crim. Rep.. The witness whose testimony forms the subject of this objection had been with the traction company for many years, and was familiar with that part of their business requiring purchases for replacements for such parts of street cars as here involved. He said the company bought such parts at 40 per cent off list price, and that this would make such blow out coils cost the company new $19.00 each; also that when estimating the second-hand market value or the replacement value, he cut the above price in half, and testified that the cash market replacement value of the coils was $9.00 each or $45.00 for the five. In this connection we might observe that this witness testified, without objection apparently, that the cash market replacement value of the drums was $10.00 each, and that the cash market value of the other blow out coils referred to was $6.00 each. This testimony being before the jury without objection, and it appearing that ten of the drums taken were of the aggregate value of $100.00, and five of the last mentioned blow coils taken were of the value of $6.00 each, or of the aggregate value of $30.00, this would clearly show appellant to be guilty of a felony irrespective of the first lot of coils above referred to, and would in any event make the *Page 590 
objection contained in the three bills referred to, amount to nothing. The testimony was proper.
The two next bills complain of the refusal to instruct a verdict of acquittal under count one of the indictment, which charged appellant with the theft of the property herein involved. Since the jury found appellant guilty under the second count, we think it not necessary to discuss these two bills.
Bill No. 6 was reserved to the refusal of the court to give appellant's requested instruction for a verdict of not guilty under count two. Neither the motion nor the instruction is set out in the bill, which refers us to page 56 of the transcript for same. We doubt the propriety of such a bill of exceptions, or of such reference, but have examined the document set out on page 56 of the transcript, in which it appears that a motion was made for an instructed verdict of acquittal under the second count of the indictment on the ground that there was no evidence that appellant ever claimed possession of the property of Albritton, with knowledge that it was Albritton's property, and that until this had been proved beyond a reasonable doubt, a verdict of guilty could not be sustained. Such a motion but begged the whole case, and undertook to take it away from the jury, and manifestly was properly refused. The averment in both counts of the indictment was of ownership in Albritton, who was shown to be president and general manager of the Traction Company; and lived in Wichita Falls, where the alleged stolen property was taken, and where it evidently was received by appellant. Appellant's contention seems based on the testimony of witness Bogue, an employee of the Traction Company, who testified on direct examination that Mr. Albritton was the general manager, and that all the other employees worked under him, but who testified on cross-examination that in a sense he had personal supervision of the cars from which the alleged stolen parts were taken, and that if anything went wrong with them it was his duty to see that such parts were fixed, and if any equipment needed repairing, it was part of his duty to specify the parts to be purchased and installed thereon. Mr. Bogue did not claim to have exclusive care or control of said cars, or that he was not an employee under Albritton, but the contrary. Appellant did not advance any proposition, in effect, that he had Bogue's consent to take the property.
What we said in Wicklund v. State, 119 Tex.Crim. Rep., has application. Neither Albritton nor Bogue were in or around the cars when the alleged stolen parts were removed. Albritton was the general owner, and Bogue might be said to *Page 591 
have had some special ownership, each being employees or officers of the Traction Company, to whom in fact the property belonged. Art. 402, C. C. P., authorizes, for purposes of pleading, averments of ownership in either or all of the owners when property is owned in common or jointly by two or more persons. See also Hartman v. State, 85 Tex.Crim. Rep.; Snover v. State, 91 Tex.Crim. Rep..
Bill of exceptions 9 complains of the refusal of a special charge, which was properly refused. The court gave a clear and full charge in this case, covering the phase of the case at which said special charge was directed.
The facts herein show that from all 22 of the street cars mentioned the controller boxes had been removed. A witness, whose business was buying and selling junk in Wichita Falls, testified that on August 24, 1933, appellant and two others came to his place in the afternoon with a quantity of brass and copper, which said parties began unloading from the car they came in. Witness testified that he walked over and looked at what they were unloading and told them he did not want it. About this time officers Robinson and Dowdy came by, saw what was being done, looked in the car, and took all three of the parties to jail. Later the officers and street car representatives came back and got the property. Mr. Robinson, one of the officers referred to by the preceding witness, testified to seeing appellant at the junk shop with two other parties; that appellant was sitting in a car, and that they had three sacks of brass and copper parts in the car, together with a quantity of loose brass and copper. He said he asked appellant whose car that was, and appellant said it was his. The officer then asked him whose stuff that was in the sacks and in the car, and appellant said "It is ours." The officer said he could tell the brass and copper were parts of street cars, and he communicated with the Traction Company, and later went to said junk shop with Mr. Bradshaw, an employee of the company, and took the brass and copper thus found in possession of appellant and returned it to the Traction Company. We think the facts sufficient to support the verdict of the jury, and being unable to agree with appellant in any of the contentions made, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.